                            UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Norfolk Division




LEANTHONY T. WINSTON,#1369027,

                      Petitioner,

V,                                                                  ACTION NO, 2:18cv577



HAROLD W.CLARKE,

                      Respondent.


                                           ORDER


       Petitioner LeAnthony T. Winston ("Winston"), a Virginia inmate, submitted a pro se

petition pursuant to 28 U.S.C. § 2254, as well as two supplements to his petition. ECF Nos. 1, 2,

6. Winston alleges that his federal rights were violated when he was prosecuted for various

offenses in the Circuit Court for the City of Norfolk between 2014 and 2016. Id.

       The matter was referred to a United States Magistrate Judge pursuant to the provisions of

28 U.S.C.§ 636(b)(1)(B)and(C)and Rule 72 ofthe Local Civil Rules ofthe United States District

Court for the Eastem District of Virginia for report and recommendation. The report and

recommendation,filed May 21,2019,recommends that respondent's motion to dismiss be denied,

Winston's motion for a temporary restraining order be dismissed without prejudice, and the

petition for a writ of habeas corpus be stayed pending further order of the Court.

       Each party was advised of his right to file written objections to the findings and

recommendations made by the Magistrate Judge. On June 3, 2019, the Court received Winston's

objections to the report and recommendation. ECF No. 28. In addition, Winston filed a motion
for temporary restraining order and preliminary injunction on May 28, 2019, and a motion for

declaratory judgment on June 11, 2019. ECF Nos. 24, 29.

       The Court, having reviewed the record, does hereby adopt and approve the findings and

recommendations set forth in the report and recommendation. The Court, therefore, ORDERS

that respondent's motion to dismiss, ECF No. 12, be DENIED, Winston's motion for a temporary

restraining order, ECF Nos. 9, 18, be DISMISSED WTHOUT PREJUDICE, and the petition

for a writ of habeas corpus, ECF Nos. 1, 2, 6, be STAYED pending further order of the Court.

       The Court further ORDERS that Winston's additional motion for temporary restraining

order and preliminary injunction, filed May 28, 2019, ECF No. 24, be DISMISSED WTHOUT

PREJUDICE,and Winston's motion for declaratory judgment, ECF No. 29, be DENIED.

       The Court further ORDERS Winston to file an amended federal petition on the proper

form with his claims numbered no later than thirty days after his state court remedies have been

exhausted, or his current federal petition will be dismissed.

       The Clerk shall mail a copy of this Order to Winston and counsel of record for respondent.



                                                                      >ouBuir
                                                                     ^ed/Watcs District Judge
                                                                     r. Doumar
                                                         United S^tes District Judge


Norfolk, Virginia
June2^ 2019
